DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending for examination.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 recites “the system of claim 7” has a type error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As objected above, claim 7 depends on itself.  For examination purpose, examiner treats the claim depending on independent claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon et al., (US PUB 2004/0024623 hereinafter Ciscon) in view of Borthakur et al., (US PUB 2018/0321928 hereinafter Borthakur).

As to claim 1, Ciscon teaches a system for virtualizing computer-aided design ("CAD") (“CAD” para. 0049), including: 
a non-transitory, computer-readable medium containing instructions; a processor that executes the instructions (“…The computer system comprises a processor, a memory, a display device, and software instructions stored in the memory for enabling the computer system under control of the processor” para. 0027) to perform stages comprising: 
receiving requirements for a project from a customer device, the requirements being selected on a GUI (“…the requirements may be gathered from a customer using a graphical user interface (GUI) (108) that interactively requests the necessary information, such as project information (110) to capture the requirements of the engineering project” para. 0050); 
sending designer options for display in the GUI, the designer options based on 
matching the requirements against stored designer profiles (“…Based on the design documents and the functional knowledge in the AFK repository (105), the project manager uses the PMT (98) to determine the necessary licenses for the engineering process. Examples of the licenses managed by the PMT (98) include land permits in the construction industry or licensing agreements in the technology industry” para. 0060); 
based on receiving a selection from the designer options (“…the requirements may be gathered from a customer using a graphical user interface (GUI) (108) that interactively requests the necessary information, such as project information (110) to capture the requirements of the engineering project. The project information (110) may include information such as customer name, budget, house size, house style…” para. 0050), creating a project that is assigned to the customer and a designer (“…designer and customer approve the design, the design documents may be generated...” para. 0055); and a project type of the project (para. 0050, 0060);
Ciscon does not but Borthakur teaches
based on the designer logging in (“…The menu bar 920 may include a user icon reflecting the status of a currently logged in user…” para. 0113, 116), instantiating a virtual machine ("VM") (“…virtual machine instantiations…” para. 0040) and (“…A distributed computing system can allocate resources of a computer network using a multi-tenant or single-tenant architecture, for example. Allocation of resources in a multi-tenant architecture can include installations and/or instantiations of one or more servers, such as application servers, database servers, and/or any other server, or combination of servers, that can be shared amongst multiple customers. For example, a web server, such as a unitary Apache installation; an application server, such as a unitary Java Virtual Machine; or a single database server catalog, such as a unitary MySQL catalog, can handle requests from multiple customers. In some implementations of a multi-tenant architecture…” para. 0051) that has access to the project, the VM being configured to include a first application based on the project; 
allocating an available license to the VM for running the application; and 
when the designer logs out, deallocating the license from use with the VM (“…Responsive to a user launching a software component, dynamic license allocator module 344 may allocate one right, and deallocate when the user signs off…” para. 0071).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon by adopt the teachings of Borthakur because Borthakur would control shared resources running on virtual machine by allocating and deallocating software entitlement/licenses to save resources (para. 0024 and 0051).

As to claim 7, Ciscon modified by Borthakur teaches the system of claim 1, Ciscon 
Borthakur teaches wherein displays a desktop on the designer device and allows the designer to navigate a project folder tree associated with the project (“…select particular folder…” para. 0051).  
Ciscon does not but Borthakur teaches the VM (“…virtual machine instantiations…” para. 0040). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon by adopt the teachings of Borthakur because Borthakur would provide virtual machine to run and control software on cloud (para. 0024 and 0051).

As to claim 8, this is a method claim of claim 1.  See rejection for claim 1 above. 

As to claim 15, this is a computer-readable medium claim of claim 1.  See rejection for claim 1 above.  


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon in view of Borthakur, as applied to claim 1, and further in view of Gallagher et al., (US PUB 20140172479 hereinafter Gallagher).

As to claim 2, Ciscon modified by Borthakur teaches the system of claim 1, Ciscon  teaches wherein the designer profile includes certifications (“…Based on the design documents and the functional knowledge in the AFK repository (105), the project manager uses the PMT (98) to determine the necessary licenses for the engineering process. Examples of the licenses managed by the PMT (98) include land permits in the construction industry or licensing agreements in the technology industry” para. 0060).
	Ciscon and Borthakur do not but Gallagher teaches designer profile includes rates, skills, experience, and availability (“…The variables in the selection process include but are not limited to: 1) dates and times selected by the customer (called a timeslot); 2) total number of visits required to complete the services; 3) quality rating of the contractors; 4) geographic location of the customer; 5) contractor availability; and 6) customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors)….”), and wherein the received requirements are matched against availability and at least one other type of information included in the designer profile (“…matching of the customer's desired service request with the abilities, price, availability, and geographic limitations associated with the network of Service Providers /Contractors...” para. 0136).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Borthakur by adopt the teachings of Gallagher because Gallagher would provide user options to select  

As to claims 9 and 16, see rejection for claim 2 above.


Claims 3,  4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon in view of Borthakur, as applied to claim 1, and further in view of Shaaban, (US PUB 2016/0034987).

As to claim 3, Ciscon modified by Borthakur teaches the system of claim 1, Ciscon does not but Borthakur teaches the stages further comprising: 
time spent (“retrieve software usage data based at least on the one or more discovery probes…” para. 0057) and (“…usage time…” para. 0066) the VM (“virtual machine” para. 0040); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon by adopt the teachings of Borthakur because 
Ciscon and Borthakur do not but Shaaban teaches
tracking designer time spent (“…a billing entity or "timekeeper" will be assigned a code or descriptor to keep track of what person worked on each client matter. Typically, law firms keep track of timekeepers or billing entities according to their initials such as JMD, KTP, GSW, etc…” para 0011);
saving billing information to the project based on tracked time and the designer rate (“…bill generation systems and methods for professionals, most notably those in the areas of attorneys, CPA's (certified public accountants), architects and others who must keep track of data, including, but not limited to: client, matter, description of time spent, hour portions of time spent, flat fee arrangements and total billable hours per worker” para. 0001).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Borthakur by adopt the teachings of Shaaban because Shaaban would record cost spent to keep track of spending for the system (para. 0047).

As to claim 4, Ciscon modified by Borthakur teaches the system of claim 1, Ciscon does not but Borthakur teaches wherein the license is allocated by time of use (“…Responsive to a user launching a software component, dynamic license allocator .  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon by adopt the teachings of Borthakur because Borthakur would control shared resources based on software usage by allocating and deallocating software entitlement/licenses to save resources (para. 0024 and 0051).
Ciscon and Borthakur do not but Shaaban teaches the customer is charged for the designer's use of the license (“…businesses charging by the hour such as CPA's, architects and the like, there are various disbursements or soft costs, which must be billed back to a company” para. 0047).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Borthakur by adopt the teachings of Shaaban because Shaaban would record cost spent to keep track of spending for the system (para. 0047).

As to claims 10 and 17, see rejection for claim 3 above.

As to claims 11 and 18, see rejection for claim 4 above.



Claims 5, and 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon in view of Borthakur, as applied to claim 1, and further in view of Yang et al., (US PUB 2016/0048400 hereinafter Yang).

As to claim 5, Ciscon modified by Borthakur teaches the system of claim 1, Ciscon teaches the stages further comprising: 
license information of a license selected at the designer device (“…licenses managed by the PMT (98) include land permits in the construction industry or licensing agreements in the technology industry” para. 0060); 
Ciscon and Borthakur do not but Yang teaches receiving a token from the designer device (“…User devices 260 may be operated by any suitable users, such as system administrators, organization administrators, database users, application developers, system architects, etc….” para. 0030); and allocating the selected license to the VM by sending the token to the VM (“…virtual machine 220 may use the authentication token (see lines 3 and 4) to authenticate itself (e.g., using authentication token)…” para. 0047).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Borthakur by adopt the teachings of Yang because Yang would provide token in authentication process with virtual machine (para. 0044, 0046, and 0062).

As to claims 12 and 19, see rejection for claim 5 above.

Claims 6, 13 – 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscon in view of Borthakur, as applied to claim 1, and further in view of Chao et al., (US PUB 2013/0338972 hereinafter Chao).

As to claim 6, Ciscon modified by Borthakur teaches the system of claim 1, Ciscon does not but Borthakur teaches the stages further comprising: 
receiving a login by a customer device (“…The menu bar 920 may include a user icon reflecting the status of a currently logged in user…” para. 0113); 
Ciscon and Borthakur do not but Chao teaches
providing the customer device with access to the project based on the
association of the customer with the project; and preventing the customer device from accessing other projects that lack association with the customer (“…Users 206 can have different roles, e.g., architect, engineer, owner, application developer, partner, guest, etc. In one embodiment, the access control assigned to users may be both role-based and project-based fine-grain access control. That is, a user can have a different role and receive a different access control list (ACL) for a different project…” figure 2, para. 0027, 0038 – 0040, and table 0008).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon and Borthakur by adopt the teachings of Chao because Chao would provide a control access list for all users depending on their roles to keep system integrity (0027). 

As to claim 13, see rejection for claim 6 above.

As to claim 14, Ciscon modified by Borthakur teaches the method of claim 13, Ciscon 
Borthakur teaches wherein displays a desktop on the designer device and allows the designer to navigate a project folder tree associated with the project (“…select particular folder…” para. 0051).  
Ciscon does not but Borthakur teaches the VM (“…virtual machine instantiations…” para. 0040). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify the teachings of Ciscon by adopt the teachings of Borthakur because Borthakur would provide virtual machine to run and control software on cloud (para. 0024 and 0051).

As to claim 20, see rejection for claim 6 above.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Lee et al., “Resource Allocation Methodology of Virtual Desktop Infrastructure in Cloud Computing BIM: Focusing Korean Small and Medium Sized Architectural Design 
Sit, (US PUB 2011/0078169), discloses a method for blueprint designing, evaluating, and approving (title, abstract, and figures 1 – 9).
Conboy, (US PUB 2019/0168410), discloses a method for producing building components using robots and machine vision system (title, abstract, and figures 1 – 55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194